                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 Jeffrey Lee Jones,                                           Civil No. 19-cv-0862 (PJS/TNL)

                       Plaintiff,

 v.                                                                ORDER

 Hennepin County Medical Center, et al.,

                       Defendants.



       Based upon the Report and Recommendation by United States Magistrate Judge Tony N.

Leung dated June 11, 2019 (ECF No. 11), along with all the files and records, and no objections

to said Recommendation having been filed, IT IS HEREBY ORDERED that:

       1.      This action is DISMISSED WITHOUT PREJUDICE.

       2.      Jones’s Application to Proceed in District Court Without Prepaying Fees or Costs

               (ECF No. 2) is DENIED as moot.

       LET JUDGMENT BE ENTERED ACCORDINGLY.




Date: 7/9/19                                       s/Patrick J. Schiltz
                                                   The Honorable Patrick J. Schiltz
                                                   United States District Court Judge
                                                   for the District of Minnesota
